PER CURIAM.
We have examined the briefs and the record in this case. The evidence was sufficient to warrant submitting the case to the jury and to support the verdict. The exclusion of exhibit No. D-3 for identification was not prejudicial error. While the question and the remark of the Assistant United States Attorney, objected to by the defendant, were improper, they were not of such a character as to affect seriously the fairness of the proceedings. The motions for mistrial were properly denied. The trial judge’s charge was adequate and fair.
Accordingly the judgment of conviction is affirmed.